United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3595
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                          Wendell Clark Archambeau, Jr.

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Sioux Falls
                                    ____________

                            Submitted: October 14, 2019
                               Filed: March 5, 2020
                                  [Unpublished]
                                  ____________

Before KELLY, WOLLMAN, and BEAM, Circuit Judges.
                          ____________

PER CURIAM.

       Wendall Clark Archambeau, Jr. pleaded guilty to felony child abuse and
neglect in violation of 18 U.S.C. § 1153 and S.D. Codified Laws § 26-10-1. The
district court1 sentenced him to 60 months of imprisonment, followed by three years

      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.
of supervised release.      Archambeau appeals his sentence as substantively
unreasonable.

       In 2016, Adreanna Cournoyer, Archambeau’s niece, reported to law
enforcement that Archambeau kept and sold methamphetamine and marijuana in his
home. Based on this information, officers executed a search warrant at Archambeau’s
residence. Officers discovered four pipes, a glass mirror, a syringe, a spoon, and a
Ziploc bag containing several smaller Ziploc bags. Some of the items later tested
positive for methamphetamine residue.            Three young children, including
Archambeau’s four-year-old daughter, A.B., were present during the search.
Archambeau later admitted that he and others used and stored unlawful controlled
substances while A.B. was home, but not necessarily while A.B. was with them in the
same room. Archambeau pleaded guilty to felony child abuse and neglect on the
basis that he used controlled substances in the home he shared with A.B. No advisory
Guidelines range exists for this offense.

       We review the substantive reasonableness of a sentence under a deferential
abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007). The
district court “need not thoroughly discuss every § 3553(a) factor; rather, a district
court must make it clear on the record that it has considered the factors in making a
decision as to the appropriate sentence.” United States v. Leonard, 785 F.3d 303, 307
(8th Cir. 2015).

       The district court did not abuse its discretion in sentencing Archambeau to 60
months of imprisonment and three years of supervised release. After reviewing the
presentence investigation report, hearing from individuals who spoke on behalf of the
victim and from government and defense witnesses, the district court properly
considered and applied the § 3553(a) factors. When considering the nature and
circumstances of the offense, and its seriousness, the court noted that Archambeau
failed to provide a home environment that was safe and protective for A.B. and used

                                         -2-
drugs in the home while A.B. and other young children were present. The court also
addressed the “length and number of incidents that have happened, particularly with
A.B.,” and noted her age and vulnerability. It further considered Archambeau’s
history and characteristics. The record shows that the district court made an
individualized sentencing assessment, and Archambeau does not argue that the court
relied on any improper factors.

      The judgment of the district court is affirmed.
                     ______________________________




                                        -3-